DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed April 13, 2022 has been entered. Claims 1-10 remain pending in the application. Applicant’s amendments to the specification and claims have overcome the objections and rejections under 35 USC 112 previously set forth in the Non-Final Office Action mailed December 17, 2021, except for those noted below.

Claim Objections
Claim 1 is objected to because there is a lack of antecedent basis for “the other side of the cortical bone” in line 5 and “the side of the shaft” in line 8. It is suggested to amend these to “an other side of the cortical bone” and “a side of a shaft”. Appropriate correction is required.
Claim 2 is objected to because there is a lack of antecedent basis for “the transfusion tube connector” in line 7, as opposed to “the lock connector”. Appropriate correction is required.
Claim 4 is objected to because there is a lack of antecedent basis for “the fixation part” in line 3, as opposed to “the fixation pin”. Appropriate correction is required.
Claim 6 is objected to because there is a lack of antecedent basis for “the structure of the gripping force adjuster” in line 13. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 4-6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claim 4, the claim limitation of “further comprising a drill connector on the base end part of the fixation tool…wherein the fixation pin is chucked directly by the drill chuck of the electric drill tool.” in combination with the limitation of “a transfusion tube connector installed to an end portion of the fixation pin…wherein the device for intra medullary antibiotics perfusion connects directly to the transfusion tube for antibiotics via the transfusion tube connector” in claim 2 from which claim 4 now depends (via claim 3) is a recitation of new matter. The disclosure as originally filed does not provide support for the end portion of the fixation pin having both a transfusion tube connector that directly connects to a transfusion tube and a drill connector that directly connects to a drill chuck. The specification discloses a first embodiment of the fixation pin having a transfusion tube connector at the base end part in Figures 1-6 and described in paragraphs [0026-0051] and discloses a second embodiment of the fixation pin having a drill connector at the base end part in Figures 7-14 and described in paragraphs [0051-0080], but the specification does not disclose an embodiment having the combination of a transfusion tube connector and a drill connector. 
Claims 5-6 are rejected for being dependent on claim 4. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claim 8 is rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).
	Regarding claim 8, the claim limitation “plural fixation pins are fixed to plural points adjacent to a patient’s bone fracture surgical site” in lines 4-5 positively recites and claims a portion of the human body (“plural points adjacent to a patient’s bone fracture surgical site”). It is recommended to amend this limitation to “plural fixation pins are configured to be fixed to plural points adjacent to a patient’s bone fracture surgical site”, or similar.
	
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 7, 9, and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Grayson (USPN 6210376).
	Regarding claim 1, Grayson teaches a device (cannulated pin 214; Figure 8) for intra medullary antibiotics perfusion for perfusing an antibiotic to a patient's bone fracture surgical site (“a cannulated delivery pin to deliver fluids to the medullary cavity of a patient's bone.” [Col 6, line 17]; “The fluids which may be delivered via the cannulated pin include a number of fluids, such as…antibiotics” [Col 5, line 47]), applied as an external skeletal fixator (“the cannulated pin may be used to fix to bone an external fixation device such as a distraction device for gradually enlarging the bone of a patient, or a reduction device for reducing the size of bone. A cannulated pin in accordance with the invention provides delivery holes” [Col 6, line 11]) comprising: a fixation pin (cannulated pin 210) that is configured to externally fix to a bone by piercing from one side of cortical bone and penetrate through bone marrow to the other side of cortical bone (“The delivery pin is inserted by providing a cut in the cortical bone surrounding the medullary cavity, turning the delivery pin so that the threads bore through the cortical bone until the delivery holes on the non-threaded portion are disposed within the medullary cavity and both the first and second threaded portions are disposed within cortical bone surrounding the medullary cavity.” [Col 6, line 21]); wherein the fixation pin includes a side face opening (delivery holes 241) at the side of the shaft (perforated portion 242; Figure 8), the opening being configured to face the bone marrow (“Fluids are then introduced through the conduit and delivery holes into the medullary cavity.” [Col 6, line 27]); a base end opening (opening into conduit 240) at a base end part of the fixation pin (Figure 8); a hollow structure (conduit 240) from the base end opening to the side face opening (not shown Figure 8, see Figure 6 for example with conduit 40 and holes 41); and a male screw portion (first threaded portion 218) including a spiral screw head (threads 250) on an outer circumferential surface of a tip part of the fixation pin (Figure 8); wherein a perfusion point of antibiotics is limited to the side face opening of the shaft, the male screw portion of the tip of the fixation pin is not pointed (Figure 8 wherein end 216 does not come to a sharp point as shown in Figures 6 and 7), and the device is configured so that an antibiotic is perfused into the bone marrow only via the side face opening of the shaft (Figure 8; “The delivery holes 241, in communication with conduit 240, are disposed on an unthreaded portion, also comprising perforated portion 242…the perforated portion 242 extends between the first threaded portion 218 and the second threaded portion 219 so that delivery holes 241 are not located on the curved segments 244 of the threads 250” [Col 6, lines 2-8]).

Regarding claim 2, Grayson teaches a device for intra medullary antibiotics perfusion applied as an external skeletal fixator according to claim 1, further comprising: a transfusion tube connector (connector 28, shown in Figure 3, at conduit 240) installed to an end portion of the fixation pin (connection end 215; “the connection end 15 of the shaft 14 is attached to a connector 28 so that the delivery pin may be connected to other devices, as a source of fluids to be delivered by the pin.” [Col 3, line 66]) that connects to a lock connector attach to a head of a transfusion tube for antibiotics, wherein the device for intra medullary antibiotics perfusion connects directly to the transfusion tube for antibiotics via the transfusion tube connector (“the wall 35 includes an angled wall 36 of the conical section 29 of the connector 28. The angled wall 36 provides frictional engagement with a source of fluids, such as certain standard intravenous ("I.V.") tubes. Other preferred embodiments of the cannulated pin include threads adjacent the opening 33 of the connector 28 so that the connector will dock with another type of standard I.V. tube.” [Col 4, line 61]).

Regarding claim 7, Grayson teaches a device for intra medullary antibiotics perfusion applied as an external skeletal fixator according to claim 1, wherein the fixation pin (cannulated pin 214) has a wider portion (conical portion at connection end 215) having a diameter that is larger than that of another portion (perforated portion 242).
	
Regarding claim 9, Grayson teaches a device for intra medullary antibiotics perfusion applied as an external skeletal fixator according to claim 1, wherein an outer shape of the fixation pin (cannulated pin 210; Figure 8) is the same as an outer shape of a conventional pin for an external skeletal fixation applied to patient's bone fracture surgical site, and wherein the device for intra medullary antibiotics perfusion is applied as the external skeletal fixator providing both external skeletal fixation function and intra medullary antibiotics perfusion function to patient's bone fracture surgical site (“the cannulated pin may be used to fix to bone an external fixation device such as a distraction device for gradually enlarging the bone of a patient, or a reduction device for reducing the size of bone. A cannulated pin in accordance with the invention provides delivery holes” [Col 6, line 11]).

Regarding claim 10, Grayson teaches a method for providing intra medullary antibiotic perfusion to a subject in need thereof (“a cannulated delivery pin to deliver fluids to the medullary cavity of a patient's bone.” [Col 6, line 17]; “The fluids which may be delivered via the cannulated pin include a number of fluids, such as…antibiotics” [Col 5, line 47]), comprising: implanting a device of claim 1 (cannulated pin 210) in a bone of a subject; and perfusing antibiotic to the bone of the subject from the device according to claim 1 (“The method comprises inserting the delivery pin discussed above in connection with FIG. 8. The delivery pin is inserted by providing a cut in the cortical bone surrounding the medullary cavity, turning the delivery pin so that the threads bore through the cortical bone until the delivery holes on the non-threaded portion are disposed within the medullary cavity and both the first and second threaded portions are disposed within cortical bone surrounding the medullary cavity. Fluids are then introduced through the conduit and delivery holes into the medullary cavity.” [Col 6, line 19-29]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Grayson (US 6210376) in view of Hanson et al. (US 2013/0261650).
Regarding claim 3, Grayson teaches a device for intra medullary antibiotics perfusion applied as an external skeletal fixator according to claim 2, further comprising: a drill attachment (handle 63) that connects to a driving tool (“The connector 28 and handle 63 of the delivery device 12 is engagable by a grip or other driving means for manually driving the device into the bone of a patient” [Col 5, line 25]) comprising: a transfusion tube adapter (stopper 64) that connects to the transfusion tube connector on the base end part of the fixation pin, wherein an adapter shape is the same as that of the lock connector on a head part of the transfusion tube (“In embodiments of the delivery device having a connector 28 with an angled wall 36, the stopper 64 is sized to engage the angled wall 36 when the trocar 11 is inserted into the cannulated pin 10.” [Col 5, line 6]), wherein a shape of the base end part of the fixation pin is converted to a shape applicable to the electric drill tool by the drill attachment (“The connector 28 and handle 63 of the delivery device 12 is engagable by a grip or other driving means for manually driving the device into the bone of a patient” [Col 5, line 25]). 
Grayson fails to explicitly teach the drill attachment connects to a drill chuck of an electric drill tool and further comprises a chuck connecter that is chucked by the drill chuck of the electric drill tool. Hanson teaches a device for injection of material into bone (access device component 410 having adapter component 440) comprising a fixation pin (access device component 410) and a transfusion tube connector (adapter component 440) at the end portion of the fixation pin, which includes an attachment structure (connector end 450), further comprising a drill attachment (connector 200) comprising a transfusion tube adapter (outer shell 202) that connects to the transfusion tube connector (Figure 6C-6D; [0084]), wherein an adapter shape is the same as that of the lock connector on a head part of the transfusion tube (Figure 6E); a chuck connector (shaft 232 having notch 240) that is chucked by a drill chuck of an electric drill tool (“the terminal end of the shaft 232 can be attached to another instrument. For example, the terminal end of the shaft 232 may be shaped and include notch 240 to provide an AO connection or Hudson connection, etc. This form of connection provides a secure engagement to an instrument, such as a power tool, and allows for powered transmittal of torque in translation to the access device component 410.” [0085]). Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to modify the drill attachment of Grayson to include a chuck connector that is chucked by a drill chuck of an electric drill tool based on the teachings of Hanson to allow the device to be driven directly into the patient’s bone using a power tool in order to allow better control of the process, reducing the change of misalignment, and over- and under-insertion of the device (Hanson [0057]). 

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Grayson (US 6210376) in view of Hanson et al. (US 2013/0261650) as applied in claim 3 above, and further in view of Akerfeldt et al. (USPN 5423824). 
Regarding claim 4, modified Grayson teaches a device for intra medullary antibiotics perfusion applied as an external skeletal fixator according to claim 3, further comprising: a drill connector (at connection end 215) on the base end part of the fixation part (Figure 8), a shape of the drip connector is applicable to the electric drill tool (“The connector 28 and handle 63 of the delivery device 12 is engagable by a grip or other driving means for manually driving the device into the bone of a patient” [Col 5, line 25]). Modified Grayson fails to explicitly teach the fixation pin is chucked directly by the drill chuck of the electric drill tool. Akerfeldt teaches a device (stylet 1) for accessing a bone site ([Abstract]) comprising a fixation pin (needle 5) and a drill connector (handle 6’) on the base end of the fixation pin (Figure 3); wherein the fixation pin is chucked directly by a drill chuck (“The handles 4' 6' on the cannula 2 and the respective needle 5 are preferably made of plastic and equipped with external grooves (not shown) which provide a good grip for manual rotation and also function as driving slots when the instrument is assembled into a drill chuck.” [Col 4, line 4]) of an electric drill tool (“If a drill is used, it is preferably electrically or pneumatically powered.” [Col 4, line 11]). Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to modify the drill connector of Grayson be chucked directly by the drill chuck of the electric drill tool based on the teachings of Akerfeldt to allow for the fixation pin to be directly positioned within the bone using a rotational driver in a simple manner that holds the fixation pin steady (Akerfeldt [Col 4, line 11-19]). 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Grayson (US 6210376) in view of Hanson et al. (US 2013/0261650) further in view of Akerfeldt et al. (USPN 5423824) as applied in claim 4 above, and further in view of Russell et al. (USPN 8574273). 
Regarding claim 5, modified Grayson teaches a device for intra medullary antibiotics perfusion applied as an external skeletal fixator according to claim 4. Modified Grayson fails to explicitly teach a transfusion tube attachment that connects to the lock connector installed to the head of the transfusion tube for antibiotics, wherein the transfusion tube attachment comprises: a drill connector adapter for connecting to the drill connector, and a transfusion tube connector that connects to the lock connector on the head part of the transfusion tube, and wherein the shape of the base end part of the fixation pin is converted to the shape applicable to the lock connector on the head part of the transfusion tube. Russell teaches a device (bone screw 1) for delivery of antibiotics (“The flowable medium is injected into bone screw 1 and its interior channel 4, and the cement is extruded substantially uniformly through delivery channels 5 and exterior openings 6.” [Col 13, line 49]) comprising a fixation pin (bone screw 1) and a drill connector (screw head 3 with hexagonal opening 9; “Screw head 3 additionally contains hexagonal opening 9 internal to screw head 3, in which a rotational driver may be inserted” [Col 12, line 47]; “The head of the bone screw may be modified in order to operate with any of a number of appropriate drivers and drills known in the art.” [Col 12, line 11]) on the base end part of the fixation pin (Figure 2A), further comprising: a transfusion tube attachment (delivery manifold 19) that connects to a source of substance for delivery (“flowable medium (e.g., a bone cement) may be introduced through proximal end 21 of delivery manifold 19 by, e.g., a syringe or other injection device.” [Col 13, line 40]), wherein the transfusion tube attachment comprises: a drill connector adapter (threaded end 20) for connecting to the drill connector (Figure 7A), and a transfusion tube connector (proximal end 21) that connects to the lock connector on the head part of the transfusion tube (“the delivery manifold includes a Luer lock, e.g., allowing for attachment of a syringe” [Col 4, line 58]), and wherein the shape of the base end part of the fixation pin is converted to the shape applicable to the lock connector on the head part of the transfusion tube (Figure 7A). Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to modify the device having a drill connector on the base end part of Grayson to further include a transfusion tube attachment comprising a drill connector adapter and a transfusion tube connector based on the teachings of Russell to allow for the fixation pin to be directly positioned within the bone using a rotational driver while also allowing for selective attachment of a transfusion tube in order to deliver a plurality of fluids, including antibiotics, without needing to move or adjust the fixation pin due to the disposable nature of the transfusion tube attachment (Russell [Col 15, line 32 – Col 16, line 3]). 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Grayson (US 6210376) in view of Hanson et al. (US 2013/0261650) further in view of Akerfeldt et al. (USPN 5423824) further in view of Russell et al. (USPN 8574273) as applied in claim 5 above, and further in view of Gephart et al. (US 2010/0312279). 
Regarding claim 6, modified Grayson in view of Russell teaches a device for intra medullary antibiotics perfusion applied as an external skeletal fixator according to claim 5, the transfusion tube attachment (delivery manifold 19 of Russell) includes a detachable mechanism (threaded end 20) that adjusts the gripping force between an inner surface of the drill connector adapter and an outer surface of the drill connector of the fixation pin. Modified Grayson fails to explicitly teach the detachable mechanism comprises a gripping lock ball installed facing to the outer surface of the drill connector of the fixation pin, an elastic actuator, and a gripping force adjuster that adjusts the gripping force corresponding to pressure generated between the gripping lock ball and the outer surface of the drill connector when sliding along a track by the elastic actuator, wherein the structure of the gripping force adjuster contacting to the gripping lock ball has a wedge-shape, and wherein, when the gripping force adjuster moves along the track by the elastic actuator, the gripping force to the drill connector of the fixation pin by the gripping lock ball increases by an operation of the wedge-shape to the gripping lock ball. Gephart teaches a device for accessing and delivering fluid to a bone (bone screw 22, connection member 26, rod inserter 178), wherein two parts of the device, an inner pin (inner shaft 190) and a tube attachment (locking sleeve 194), are attached together using a detachable mechanism (shift assembly 192) comprises a gripping lock ball (ball detents 212) installed facing to the outer surface of the an inner pin (Figure 22 insert), an elastic actuator (compression spring 216), and a gripping force adjuster (ball housing 218 and plate 220)that adjusts the gripping force corresponding to pressure generated between the gripping lock ball (ball detents 212) and the outer surface of the inner pin (inner shaft 190) when sliding along a track (angled cutouts 222 and stepped-opening 224 in ball housing 218) by the elastic actuator ([0187]), wherein the structure of the gripping force adjuster contacting to the gripping lock ball has a wedge-shape (angled cutouts 222 and stepped-opening 224; Figure 22), and wherein, when the gripping force adjuster moves along the track by the elastic actuator, the gripping force to the drill connector of the fixation pin by the gripping lock ball increases by an operation of the wedge-shape to the gripping lock ball (“When the sleeve 194 is secured in one of the three positions, the angled cutouts 222 align with recesses 210 on the inner shaft 190… The housings 214 and 218 are biased away from one another by compression spring 216” [0187]). Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to substitute the threaded detachable mechanism of Grayson in view of Russel for a detachable mechanism comprising a gripping lock ball, elastic actuator, and gripping force adjuster based on the teachings of Gephart to allow for controlled longitudinal placement of the transfusion tube attachment in relation to the base end part of the fixing pin in order to ensure that the connection between the transfusion tube attachment and the fixation pin is properly positioned and secure while still allowing the transfusion tube attachment to be removed in a simple manner (Gephart [0186-0187]). 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Grayson (USPN 6210376) in view of Wilcox et al. (USPN 5681289).
Regarding claim 8, Grayson teaches a device for intra medullary antibiotics perfusion applied as an external skeletal fixator according to claim 1, wherein the fixation pin can be connected to an external device for bone fixation (“A cannulated pin in accordance with the invention may also be employed to fix another device to a bone. For instance, the cannulated pin may be used to fix to bone an external fixation device such as a distraction device for gradually enlarging the bone of a patient, or a reduction device for reducing the size of bone.” [Col 6, line 8]). Grayson fails to explicitly teach a bridge connector for connecting between plural fixation pins, wherein plural fixation pins are fixed to plural points adjacent to a patient's bone fracture surgical site and are combined as a cluster of the devices for intra medullary antibiotics perfusion, and wherein an antibiotics agent is perfused from at least one of the devices for intra medullary antibiotics perfusion among the cluster. Wilcox teaches a device (fixation device 120; Figures 14 and 14a) for intra medullary antibiotic perfusion for perfusing an antibiotic to a patient’s bone fracture surgical site applied as an external skeletal fixator comprising a fixation pin (pin 123) and a bridge connector (rod 122 and blocks 121a, 121b) for connecting between plural fixation pins (Figure 14), wherein plural fixation pins (pins 123) are fixed to plural points adjacent to a patient's bone fracture surgical site (break 85a) and are combined as a cluster of the devices for intra medullary antibiotics perfusion, and wherein an antibiotics agent is perfused from at least one of the devices for intra medullary antibiotics perfusion among the cluster (“To discourage an occurrence of infection during which healing, to treat an established infection, or to promote bone healing, the invention provides for dispensing a chemical agent, such as an antibiotic, or growth factors, or the like, through longitudinal passages 125 of a cylindrical body 124 of each pin, shown in broken lines in FIG. 14A, through an axial hole 125a pin body screw end 124a and/or out transverse holes 125b formed through the screw end 124a, and travels into and onto bone 85, above and below the break 85a.” [Col 11, line 50]). Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to modify the device for intramedullary antibiotic perfusion of Grayson to further include a bridge connector connecting plural fixation pins based on the teachings of Wilcox to promote healing of a fracture site by immobilizing the bone and preventing infection due to the application of antibiotics (Wilcox [Col 11, lines 15-59]).

Response to Arguments
Applicant's arguments filed April 13, 2022 have been fully considered but they are not persuasive. 
Regarding the traversal of the rejection of claim 8 under 35 USC 101 because “any features of the claim that mention a part of a living body do so in the context of defining the nature of one of the component of the device itself, and are not directed to and do not encompass a human body or part thereof” (Remarks, Page 9), the examiner respectfully disagrees. Claim 8 requires that “the plural fixation pins are fixed to plural points adjacent to a patient’s bone fracture surgical site” in lines 4-5. This language positively recites and claims a portion of the human body (“plural points adjacent to a patient’s bone fracture surgical site”). It is recommended to amend this limitation to “plural fixation pins are configured to be fixed to plural points adjacent to a patient’s bone fracture surgical site”, or similar in order to overcome this rejection. 
Regarding the argument that Grayson fails to teach “a perfusion point of antibiotics is limited to the side face opening of the shaft, the male screw portion of the tip of the fixation pin is not pointed, and the device is configured so that an antibiotic is perfused into the bone marrow only via the side face opening of the shaft” as recited by claim 1 because Grayson discloses a plurality of delivery holes (Remarks, pages 9-10), the examiner respectfully disagrees. The claim language of Claim 1, as currently presented, requires “a side face opening at the side of the shaft”, but does not limit “a side face opening” to be only one opening along the shaft. Therefore, the delivery holes 241 of Grayson can together be considered the “side face opening” as claimed. Additionally, Grayson discloses that the antibiotics are only perfused through this side face opening, as opposed ot any other openings in the fixation pin (“The delivery holes 241, in communication with conduit 240, are disposed on an unthreaded portion, also comprising perforated portion 242…the perforated portion 242 extends between the first threaded portion 218 and the second threaded portion 219 so that delivery holes 241 are not located on the curved segments 244 of the threads 250” [Col 6, lines 2-8]), and that the male screw portion of the tip of the fixation pin is not pointed (Figure 8 wherein end 216 does not come to a sharp point as shown in Figures 6 and 7), as detailed above with respect to claim 1. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEAH J SWANSON whose telephone number is (571)270-0394. The examiner can normally be reached M-F 9 AM- 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571) 272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEAH J SWANSON/Examiner, Art Unit 3783                                                                                                                                                                                                        /KEVIN C SIRMONS/Supervisory Patent Examiner, Art Unit 3783